Citation Nr: 9901094	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-32 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from March 1977 to February 
1996.

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Although there is some evidence of bilateral hearing loss, 
the most recent medical examination shows that the veteran 
does not have a current hearing loss disability pursuant to 
VA regulation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veterans service medical records show that 
the veteran was diagnosed with mild high frequency hearing 
loss in the right ear in September 1982.  The veterans 
February 1989 report of medical examination noted bilateral 
hearing loss.

The veteran was accorded a VA examination in April 1996.  At 
that time, he reported a history of loud noise exposure on 
the rifle range from 1985 to 1986.  He reported that his 
hearing decreased about one month after his exposure.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
40
LEFT
10
5
20
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that the veteran had mild conductive loss in 
the right ear with normal speech discrimination scores and 
mild high frequency hearing loss in the left with normal 
speech discrimination.  

The veteran was accorded a VA examination in August 1997.  At 
that time, the veteran reported ear infections in the left 
ear.  On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
35
LEFT
5
5
15
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
impression was normal hearing sensitivity.

Analysis.  The threshold question that must be resolved with 
regard to the claim is whether the veteran has presented 
evidence that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In 
order for a claim for service connection to be well grounded, 
there must be medical evidence of a current disability.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

For VA purposes, the determination of whether impaired 
hearing is considered a disability is governed by 38 C.F.R. § 
3.385.  This regulation provides that hearing loss shall be 
considered a disability when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Further, the United States Court of Veterans Appeals (Court) 
has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veterans separation from service do not meet the regulatory 
requirements for establishing a disability at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  

In the instant case, the Board finds that the record does not 
show that the veteran has a current hearing loss disability 
as defined by VA regulation.  38 C.F.R. § 3.385.  The Board 
acknowledges that there is some evidence of hearing loss on 
audiological examinations in service and since the veterans 
release from service.  See Hensley at 157.  Moreover, the 
Board notes that the April 1996 audiological examination 
appears to indicate a current hearing loss disability for VA 
purposes with respect to the veterans right ear.  However, 
the most recent examination conducted in August 1997 shows 
that the veterans level of hearing loss does not meet the 
regulatory requirements for a hearing loss disability.  
Therefore, the Board must conclude that the veterans claim 
of entitlement to service connection for bilateral hearing 
loss is not well grounded as the evidence does not establish 
that the veteran currently has the claimed disability for VA 
purposes.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

By this decision, the Board does not mean to imply that it 
doubts the veterans account of in-service noise exposure, or 
that he has experienced some degree of hearing loss.  In 
fact, the evidence actually supports these contentions.  As 
mentioned above, there is medical evidence to support a 
finding that the veteran has experienced some degree of 
hearing loss pursuant to Hensley v. Brown.  However, the 
simple fact is that unless the requirements of 38 C.F.R. § 
3.385 are met, service connection cannot be granted for 
hearing loss.  Furthermore, the Board wishes to emphasize 
that this decision does not preclude the veteran from seeking 
service connection once the requirements of 38 C.F.R. § 3.385 
are met.  Hensley at 158 (service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service).

The Board further finds that with respect to the above 
service connection issue the RO has advised the appellant of 
the evidence necessary to establish a well-grounded claim.  
Moreover, the requirements of 38 C.F.R. § 3.385 were listed 
in the October 1997 Statement of the Case.  The Board also 
finds that the veteran has not indicated the existence of any 
post service medical evidence that has not already been ob-
tained or requested that would well ground his claims.  
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997).  Therefore, the Board 
concludes that the VA has fulfilled the duty to inform under 
38 U.S.C.A. § 5103(a) and Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
